Spiegelhauer v. State                                               















IN THE
TENTH COURT OF APPEALS
 

No. 10-93-111-CR

     DANNY L. SPIEGELHAUER,
                                                                                              Appellant
     v.

     THE STATE OF TEXAS
                                                                                              Appellee
 

From the County Criminal Court at Law No. 7
Harris County, Texas
Trial Court # 9304951
                                                                                                    

MEMORANDUM OPINION
                                                                                                    

      Appellant Danny L. Spiegelhauer was convicted of DWI and was sentenced to two years
probation and assessed a $400 fine.
      Appellant has filed in this court a personally signed request, approved by his attorney, to
withdraw his notice of appeal and to dismiss the appeal.  No decision of this court having been
delivered prior to the receipt of Appellant's request, his request to withdraw the notice of appeal
is granted, and the appeal is dismissed.
                                                                                     PER CURIAM

Before Chief Justice Thomas,
      Justice Cummings, and
      Justice Vance
Dismissed
Opinion delivered and filed April 6, 1994
Do not publish